366 S.W.3d 107 (2012)
STATE of Missouri, Respondent,
v.
Nicholas Gray SCHWANDT, Appellant.
No. WD 73823.
Missouri Court of Appeals, Western District.
May 15, 2012.
Stephanie L. Roberts and Michael Douglas Fusselman, Moberly, MO, for respondent.
Aaron Widel Smith, Columbia, MO, for appellant.
Division Three: JAMES M. SMART, JR., P.J., VICTOR C. HOWARD and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Nicholas Schwandt appeals his conviction of speeding in violation of section 304.010, RSMo. We affirm. Rule 30.25(b).